DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/27/2020 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 2019/0094434; hereinafter “Xu”).
Regarding claim 1: Xu teaches an information display device attachable to a structure (Fig. 9; ¶103), comprising: a display panel (element 10 in Fig. 1, 9) including a display surface (element 11 in Fig. 2, 9), the display panel being configured to display information on the display surface (¶42; Fig. 2); and a surface member disposed on a side of the display surface of the display panel, through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on (elements 17, 20 in Fig. 9), wherein the surface member includes a first layer (element 17 in Fig. 9) and a second layer (element 20 in Fig. 9), the first layer being disposed on a front side, the second layer being disposed between the first layer and the display panel (see arrangement of elements 11, 17 and 20 in Fig. 9), the second layer being configured to adjust light transmittance of the surface member, and the second layer is configured to compensate difference of transmittance depending on a position on the first layer (element 20 is a transmittance adjusting structure in Fig. 9 and also contains element 40 like in Fig. 8; ¶101, 110).

Xu teaches:
Regarding claim 2: wherein the second layer is configured to compensate the difference of transmittance for each wavelength of light from the display panel depending on the position on the first layer (element 20 is a transmittance adjusting structure in Fig. 9 that accounts for different wavelengths of light, see Fig. 12; ¶101, 110).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: wherein the surface member includes a first position and a second position, a first product is equal to a second product, the first product being a product of a red light transmittance of the first layer at the first position and a red light transmittance of the second layer at the first position, the second product being a product of the red light transmittance of the first layer at the second position and the red light transmittance of the second layer at the second position, a third product is equal to a fourth product, the third product being a product of a green light transmittance of the first layer at the first position and a green light transmittance of the second layer at the first position, the fourth product being a product of the green light transmittance of the first layer at the second position and the green light transmittance of the second layer at the second position, and a fifth product is equal to a sixth product, the fifth product being a product of a blue light transmittance of the first layer at the first position and a blue light transmittance of the second layer at the first position, the sixth product being a product of the blue light transmittance of the first layer at the second position and the blue light transmittance of the second layer at the second position. Claim 4 is dependent on claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii et al (US 2009/0097145) teaches a display filter and display module using a blindfold filter. Oversluizen et al (US 2010/0014319) teaches an image display apparatus and disguising device with a scattering layer disposed in front of the display device, for scattering at least a portion of ambient light. Sakai et al (US 2017/0082895) teaches a mirror display and electronic device with a half mirror plate further includes a light-diffusing member that diffuses at least part of incident light…the mirror display includes, in the order from the back surface side, the display device, the reflective polarizer, and the light-diffusing member.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864